DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed Nov. 22, 2021 has been entered. Claims 1, 4-7, 9 and 11-14 are pending. Claims 1, 6-7 and 11-12 have been amended. Claims 2-3, 8 and 10 have been canceled. Claims 13-14 are new. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 106819105; June 13, 2017; made of record by applicant) in view of Abo (JP 59-205938; 1984; made of record by applicant), and Hosomi et al. (US 2011/0008502 A1; Jan. 13, 2011).
Regarding claim 1, Chen discloses a vacuum freeze-dried yogurt product (e.g. yogurt is the main component in the product) comprising yogurt, milk powder and dextrin (Abstract). 
While Chen discloses that the dry solid yogurt product comprises milk powder, Chen is silent with respect to the milk powder being non-fat milk powder as claimed. 
Abo also discloses a dried yogurt product that comprises defatted powdered milk, which is non-fat powdered milk (Abstract). Abo discloses that the resultant yogurt had increased solubility in cold water and improved dispersion stability. 
It would have been obvious to one of ordinary skill in the art to substitute the milk powder of Chen with the defatted milk powder as taught by Abo. Doing so would yield 
Further, it would have been obvious to use defatted milk powder in Chen depending on the desired nutritional profile of the final product as a defatted milk powder will provide the dried yogurt product of Chen will a lower fat content. 
Chen discloses that the milk powder is in an amount of 7-10 parts, the dextrin is in an amount of 8-10 parts, and the yogurt is in an amount of 40-50 parts (Abstract). 
Therefore, Chen teaches that the milk powder is in an amount of about 20% relative to the yogurt (10 parts milk powder to 50 parts yogurt) and the dextrin is also in an amount of about 20% (10 parts dextrin to 50 parts yogurt) relative to the yogurt, thus satisfying the formula as claimed, wherein if a is about 20% then b is also about 20%. 
It would have been obvious to one of ordinary skill in the art to include the defatted milk powder of Abo in Chen in the same amount of milk powder as taught by Chen as Chen discloses that such amount of milk powder is suitable for making the dried yogurt product. 
Chen discloses the dried yogurt product and method of making the same as described above, wherein the yogurt comprises dextrin, but fails to specifically teach that the dextrin has a dextrose equivalent (DE) from 5 to 12. 
Hosomi teaches a food composition that can be yogurt ([0022]-[0023]), wherein the yogurt includes dextrin that can have a DE value of 5 ([0310] and [0312]). Hosomi discloses that the DE value is not limited and that the larger the DE value is, the larger 
As Hosomi discloses that it is known in the art for yogurt to comprise dextrin having a DE value of 5, which overlaps the claimed range of 5 to 12, it would have been obvious to one of ordinary skill in the art for the dextrin in Chen to also have a similar DE value as Hosomi teaches that such value is suitable for producing yogurt. 
Further Hosomi teaches why one of ordinary skill in the art would use different or higher DE values, the larger the DE value is, the larger the reducing sugar content becomes and the smaller the dextrin content becomes ([0312]) and therefore it is well within the ordinary skill in the art to vary the amount of dextrin present or the DE value of the dextrin to result in a desired yogurt composition.  
With respect to the limitation the dry solid yogurt as food to be eaten in a mixed state with dry food and an aqueous medium, the examiner notes that such limitation is merely intended use of the dry solid yogurt. 
As stated in MPEP 2111.02: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
Therefore, as the limitation “the dry solid yogurt as food to be eaten in a mixed state with dry food and an aqueous medium” only defines the purpose or intended use 
Regarding claim 5, Chen does not teach that the dried yogurt contains gelatin (See Abstract).
Regarding claim 7, Chen and Abo further teach a method for producing a dry solid yogurt, the method comprising mixing yogurt, non-fat milk powder, and dextrin, followed by rapidly freezing the mixture and vacuum freeze-drying the frozen product (Abstract). 
Chen discloses that the milk powder is in an amount of 7-10 parts, the dextrin is in an amount of 8-10 parts, and the yogurt is in an amount of 40-50 parts (Abstract). 
Therefore, Chen teaches that the milk powder is in an amount of about 20% relative to the yogurt (10 parts milk powder to 50 parts yogurt) and the dextrin is also in an amount of about 20%(10 parts dextrin to 50 parts yogurt) relative to the yogurt, thus satisfying the formula as claimed, wherein if a is about 20% then b is also about 20%. 
It would have been obvious to one of ordinary skill in the art to include the defatted milk powder of Abo in Chen in the same amount of milk powder as taught by Chen as Chen discloses that such amount of milk powder is suitable for making the dried yogurt product. 
Chen discloses the dried yogurt product and method of making the same as described above, wherein the yogurt comprises dextrin, but fails to specifically teach that the dextrin has a dextrose equivalent (DE) from 5 to 12. 

As Hosomi discloses that it is known in the art for yogurt to comprise dextrin having a DE value of 5, which overlaps the claimed range of 5 to 12, it would have been obvious to one of ordinary skill in the art for the dextrin in Chen to also have a similar DE value as Hosomi teaches that such value is suitable for producing yogurt. 
Further Hosomi teaches why one of ordainry skill in the art would use different or higher DE values, the larger the DE value is, the larger the reducing sugar content becomes and the smaller the dextrin content becomes ([0312]) and therefore it is well within the ordinary skill in the art to vary the amount of dextrin present or the DE value of the dextrin to result in a desired yogurt composition.  
With respect to the limitation the dry solid yogurt as food to be eaten in a mixed state with dry food and an aqueous medium, the examiner notes that such limitation is merely intended use of the dry solid yogurt. 
As stated in MPEP 2111.02: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
Therefore, as the limitation “the dry solid yogurt as food to be eaten in a mixed state with dry food and an aqueous medium” only defines the purpose or intended use of the dry solid yogurt product, wherein the body of the claim sets forth what the dry solid yogurt product is, such limitation is not given patentable weight as it does not result in a structural difference for the dry solid yogurt product. 
Regarding claim 9, Chen and Abo disclose the method as described above, and Abo further teaches that the resultant yogurt has a water content of 30-45%, while the instant claim requires a water content of 60-70%. Abo teaches that such water content results in a pasty yogurt (Abstract). 
It would have been obvious to one of ordinary skill in the art to vary the water content in the mixture of Chen depending on the desired consistency of the final product. A higher water content will result in a pastier, liquid product that a yogurt product have less water. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 12, Chen does not teach that the dried yogurt contains gelatin (See Abstract).


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 106819105; June 13, 2017; made of record by applicant), Abo (JP 59-205938; 1984; made of record by applicant), and Hosomi et al. (US 2011/0008502 A1; Jan. 13, 2011) as applied to claims 1 and 7 above, and further in view of Miwa et al. (US 2002/0061358 A1; May 23, 2002).
Regarding claims 4 and 11, Chen discloses a dried yogurt product and method of making the dried yogurt product as described above, but fails to teach that the yogurt is raw milk yogurt. 
Miwa discloses a raw milk dairy product that includes yogurt, wherein the yogurt is made with raw milk. Miwa teaches that the use of raw milk provides the product with unprocessed milk having original milk flavor ([0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have the yogurt of Chen be raw milk yogurt as disclosed by Miwa. Doing so would provide the yogurt of Chen with unprocessed milk characteristics associated with raw milk and would have been obvious depending on the desired taste and nutritional profile of the yogurt.  


Claims 6 and 13-14, rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 106819105; June 13, 2017; made of record by applicant), Abo (JP 59-205938; 1984; made of record by applicant), and Hosomi et al. (US 2011/0008502 A1; Jan. 13, 2011) as applied to claim 1 above, and further in view of Petersen (US 2008/0305210 A1; Dec. 11, 2008).
Regarding claim 6, Chen discloses a dried yogurt product and method of making the dried yogurt product as described above, but fails to teach that the yogurt is part of a cereal food. 
Petersen discloses cereal comprising dried milk produce, such as dried yogurt ([0067]-[0068]). Petersen discloses that the combination of the dried yogurt with cereal is merely a matter of preference and aid in providing particulates within the cereal while reducing the nutritional affect associated with the cereal ([0070]). 
It would have been obvious to one of ordinary skill in the art to have the dried yogurt of Chen be combined with a cereal food as taught by Petersen, depending on preference and the desired nutritional composition the final product, while also ensuring proper nutrition is provided to the consumer. 
Regarding claims 13-14, as stated above with respect to claims 1 and 7, the limitation the dry solid yogurt as food to be eaten in a mixed state with dry food and an aqueous medium is merely intended use of the dry solid yogurt. 
As stated in MPEP 2111.02: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).

Furthermore, as stated above with respect to claim 6, Petersen teaches mixing dried yogurt with cereal, including RTE cereal. Therefore, the combination of the prior art teaches that the dry food is cereal. 
With respect to the aqueous medium being milk, Petersen teaches that final product is a cereal, which is well known in the art to be consumed with milk. Therefore, it would have been obvious to use milk as the aqueous medium in the cereal comprising the dried yogurt for all the reasons stated above. 



Response to Arguments
Applicant’s arguments with respect to claim 6 were found persuasive, however, a new rejection has been made in further view of Petersen, which teaches that it is known in the art to combine RTE cereal with dried yogurt. 
Applicant’s arguments with respect to Chen, Abo, and Hosomi have been fully considered but were not found persuasive. 
Applicant argues on pages 4-6 that Che fails to teaches that the dried yogurt is to be eaten in a mixed state with dry food and an aqueous medium. 

This argument relies on language solely recited in preamble recitations. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. 
As stated in MPEP 2111.02: If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
Therefore, as the limitation “the dry solid yogurt as food to be eaten in a mixed state with dry food and an aqueous medium” only defines the purpose or intended use of the dry solid yogurt product, wherein the body of the claim sets forth what the dry solid yogurt product is, such limitation is not given patentable weight as it does not result in a structural difference for the dry solid yogurt product. 
Applicant further argues that the predictable results in Abo regarding the defatted powdered milk are completely different from the results of the present invention. 

Applicant argues on pages 5-6 that Chen does not include any description that even suggests that the unexpected results of the instant invention can be achieved by the compounding ratio of the yogurt, defatted milk powder and dextrin.
This is not found persuasive.  Chen discloses that the milk powder is in an amount of 7-10 parts, the dextrin is in an amount of 8-10 parts, and the yogurt is in an amount of 40-50 parts (Abstract). Therefore, Chen teaches that the milk powder is in an amount of about 20% relative to the yogurt (10 parts milk powder to 50 parts yogurt) and the dextrin is also in an amount of about 20% (10 parts dextrin to 50 parts yogurt) relative to the yogurt, thus satisfying the formula as claimed, wherein if a is about 20% then b is also about 20%. 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments with respect to claims 4, 7 and 11 are not found persuasive for the same reasons as stated above. 
Applicant’s arguments with respect to Hosomi, in that Hosomi does not suggest the relationship between the use of dextrin having a DE value and the dried yogurt product. 
This is not found persuasive as Hosomi teaches a food composition that can be yogurt ([0022]-[0023]), wherein the yogurt includes dextrin that can have a DE value of 5 ([0310] and [0312]). Hosomi discloses that the DE value is not limited and that the larger the DE value is, the larger the reducing sugar content becomes and the smaller the dextrin content becomes ([0312]). 
As Hosomi discloses that it is known in the art for yogurt to comprise dextrin having a DE value of 5, which overlaps the claimed range of 5 to 12, it would have been obvious to one of ordinary skill in the art for the dextrin in Chen to also have a similar DE value as Hosomi teaches that such value is suitable for producing yogurt. 
Further Hosomi teaches why one of ordainry skill in the art would use different or higher DE values, the larger the DE value is, the larger the reducing sugar content becomes and the smaller the dextrin content becomes ([0312]) and therefore it is well within the ordinary skill in the art to vary the amount of dextrin present or the DE value of the dextrin to result in a desired yogurt composition.  
Hosomi clearly teaches why one of ordinary skill in the art would vary the DE value of the dextrin. Hosomi and Chen both teach yogurt and dextrin, Chen just teaches further processing of the yogurt to dry it. Therefore, one of ordinary skill in the art would expect the same relationship between dextrin having a desired DE value and the yogurt in Chen as taught by Hosomi absent a showing otherwise. 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For the reasons stated above, the 103 rejections are maintained.



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHANIE A COX/Primary Examiner, Art Unit 1791